Green, P. J. The only reference to a judgment appears in the bill of exceptions. There is no transcript of the record of the entry of a final judgment by the court. Mere memorandums in the bill of exceptions, as in this case—-“2d Friday, verdict opened. We, the jury, find the defendant guilty and assess the damages of the plaintiff at $150. Motion for new trial, 3d Wednesday. Motion overruled; exceptions taken. Motion in arrest of judgment; motion oven-uled; exceptions. Judgment on verdict for plaintiff for $150, damages and costs”—do not supply the place of such transcript, or furnish this court with the required legal evidence showing that a final judgment was entered in the court below. The right of appeal is conferred by statute—Sec. 67, Chap. 110, p. 1832, Starr & C. Ill. Stats.: “Appeals from, and writs of error to, all Circuit Courts * * * may be taken to the Appellate Courts from all final judgments.” Sec. 72, Chap. 110, p. 1835, Ibid., provides that authenticated copies of records of judgments appealed from, shall be filed in the office of the clerk of the Supreme or Appellate Court within a time named, otherwise the appeal shall be dismissed, unless further time to file the same shall have been given by the court, to which said appeal shall have been taken, upon good cause shown ; compliance with this provision is essential, in order to maintain an appeal.” Day v. City of Clinton, 5 Ill. App. 605; Village of Jefferson v. Bohemian Cem. Ass'n, 5 Ill. App. 230. In Faulk v. Kellums, 54 Ill. 189, it was recited in the record, a motion for new trial and in arrest of judgment were denied, and then followed the statement: “Whereupon the court enters judgment upon the verdict.” Commenting upon this entry, and holding it insufficient to show a final judgment, it is said in the opinion: “ The ideo eonsideratum est is wanting; it has no element of a judgment other than a bare recognition of the finding of a jury.” There being no authenticated copy of the record of a final judgment filed in this case, as required by said Sec. 72, the appeal is dismissed. Appeal dismissed.